Case 0:19-cv-61664-RS Document 17 Entered on FLSD Docket 09/04/2019 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-61664-CIV-SMITH


 MISMA RIVERA,

          Plaintiff,

 v.

 METROPCS FLORIDA, LLC,

       Defendant.
 ___________________________/


                                                    ORDER

           THIS CAUSE is before the Court on Plaintiff’s Notice of Pending Settlement [DE 16].

  Upon consideration, it is

           ORDERED that

           1.      The parties shall file the appropriate dismissal papers for the Court’s

  consideration no later than October 4, 2019.

           2.      All pending motions not otherwise ruled upon are DENIED AS MOOT.

           DONE AND ORDERED i n Fort Lauderdale, Florida, this 4 th day of September,

  2019.




  Copies to:
  Counsel of record
